Citation Nr: 0321269	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  96-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  The appellant is the veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for the cause of 
the veteran's death and dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code.  The 
appellant also appealed the RO's subsequent denial of her 
claim for DIC benefits under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
December 1994 at the age of 77 years, and that the immediate 
cause of his death was arrhythmia, due to (or as a 
consequence of) coronary artery disease.  

3.  At the time of the veteran's death in December 1994, 
service-connection was in effect for residuals of a gunshot 
wound of the right arm, with Muscle Group V (major) 
involvement and a status post fracture of the right humerus, 
evaluated as 40 percent disabling; residuals of a gunshot 
wound of the back, with Muscle Group XX involvement and a 
status-post fracture of the right tenth rib, evaluated as 20 
percent disabling; and incomplete paralysis of the right 
ulnar nerve (major), evaluated as 10 percent disabling.  

4.  A service-connected disability has not been shown to have 
caused or contributed substantially or materially to cause 
the veteran's death.  

5.  The veteran's fatal heart disease was not present during 
service or for many years thereafter; it was not causally 
linked to any incident of service; and it was not caused or 
aggravated by a service or service-connected disability. 

6.  The veteran was not in receipt of or entitled to receive 
a total (100 percent) compensation rating at the time of his 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2002).

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
2002).

3. The claim for dependent's educational assistance under 
Chapter 35, Title 38, United States Code, is without legal 
merit.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the March 1995 rating decision on 
appeal, the August 1995 statement of the case (SOC), the May 
1996 SSOC, the March 2002 SSOC, the April 2003 SSOC, and 
correspondence sent to the appellant by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  The rating decision on appeal, SOC and April 
2003 SSOC set forth the laws and regulations pertaining to 
the merits of the appellant's claims.  In a January 2003 VCAA 
letter, the RO informed the appellant of the types of 
evidence that would establish entitlement to the benefits 
sought, and that VA would assist her in obtaining government 
or private medical or employment records, provided that she 
sufficiently identified the records sought and submitted 
releases as necessary.  The April 2003 SSOC applied and set 
forth the regulations implementing the VCAA.  In light of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and post-service medical records.  In addition, as 
noted above, the RO contacted the appellant by letter in 
January 2003 and informed her of the evidence currently of 
record, the additional information or evidence it needed from 
her, and how VA would assist her obtain additional evidence.  

As to any duty to obtain a medical opinion addressing the 
question of whether the veteran's terminal heart disease 
began during or is causally linked to service or service-
connected disability, the Board notes that, in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
section 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d) (West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 
45,631 (codified as amended at 38 C.F.R. § 3.159(c)(4)).

In the instant case, as the service medical records indicate 
that the veteran's cardiovascular system was normal and there 
is no diagnosis of or findings attributable to heart disease 
until more than 15 years after service, any nexus opinion at 
this late stage would be speculative.  Arguably, 38 U.S.C. § 
5103A mandates a nexus opinion when there is pertinent 
abnormal clinical or laboratory findings recorded during or 
proximate to service (i.e., a pertinent abnormal finding that 
is attributed to or at least suggestive of the disability at 
issue sometime short of the amount of time that has elapsed 
between service and the initial diagnosis in this case) and 
competent post-service evidence of the claimed disability.  
Here, while there is medical evidence of post-service heart 
disease, there is no clinical or laboratory evidence 
suggesting heart disease either during service or for more 
than 15 years thereafter.  The veteran's cardiovascular 
system was evaluated as normal at his service discharge 
examination.  There is no competent evidence suggesting  
veteran's heart disease was caused or aggravated by any of 
his service-connected disabilities.  A clinician would have 
no means of linking the veteran's post-service cardiac 
disease to an in-service injury or service-connected 
disability other than pure speculation.  

The appellant has not indicated there is additional medical 
evidence available to substantiate her claims.  Without such 
evidence, the Board must conclude that no additional medical 
opinion is required based on the facts of this case, because 
the examiner would have no recourse but to resort to 
speculation and fact-finding outside the realm of his or her 
expertise.  The examiner would inevitably be asked whether 
there is a causal link between the veteran's heart disease 
and service medical records that contain no suggestion of 
heart disease or a cause of heart disease, or service-
connected disabilities that have not been shown to have 
caused or aggravated the veteran's heart disease.  See 
section 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)).  Under these circumstances, there is no duty to 
provide a medical opinion with regard to the claims on 
appeal.  Id.; see also Wells v. Principi, No. 02-7404 (Fed. 
Cir. April 29, 2003).  

Factual Background 

The appellant has made contentions in written correspondence 
and, along with the veteran's daughter, during a February 
1996 personal hearing at the RO.  She asserts, in essence, 
that the veteran's service-connected disabilities contributed 
to his death.  The appellant specifically claims that a 
bullet that remained in the veteran's low back contributed to 
his death.  She further contends that, while no cardiac 
disorder or symptoms were apparent until approximately 1961, 
the trauma of the war resulted in psychiatric problems, which 
affected the veteran's personality and might have caused or 
aggravated his heart condition.    

The appellant also asserts that the veteran had to stop 
working due to medical advice in 1976, when he began having 
vision problems and black-outs and began receiving social 
security benefits.  She contends that his claim for a total 
disability rating based on individual unemployability (TDIU) 
should have been granted.  In this regard, the Board notes 
that a November 1977 Board decision denied entitlement to 
TDIU.  The Board found that while the veteran's service-
connected disabilities were evaluated at a combined 60 
percent, the medical evidence of record did not show that 
they resulted in unemployability.  The Board noted that it 
could not consider non-service-connected disorders, such as 
the veteran's cardiovascular disease.  In addition, a March 
1990 rating decision denied TDIU, finding that much of the 
veteran's impairment was due to non-service-connected 
disabilities.  His service-connected disabilities were not 
severe enough to prevent some form of gainful employment.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to 
cardiovascular disease.  In November 1944, the veteran's 
heart had normal rate and rhythm with no murmurs.  A December 
1944 x-ray found that the veteran's heart was essentially 
normal.  The veteran's cardiovascular system was normal in 
November 1945 on physical examination for separation.

The report of the veteran's initial post-service VA 
examination, conducted in September 1948, indicates that the 
veteran made no complaints relevant to his heart.  On 
physical examination, there was no arrhythmia of pulse.  The 
veteran's cardio-vascular system was noted to be normal.  
There was no diagnosis pertinent to the heart.  

The report of a July 1961 VA examination reveals that the 
veteran reported having lost time from work due to an 
unspecified heart ailment.  X-ray of the veteran's chest 
revealed that his heart was normal.  The report includes the 
opinion that it was reasonable that the same bullet that had 
injured the veteran's right elbow penetrated the soft tissues 
on the right flank area and tracked along the 12th rib on the 
right and lodged opposite the posterior spine of the first 
lumbar vertebra.  There was no evidence clinically or 
radiographically that the bullet penetrated the chest cavity.  

A private 1973 private medical report provides that the 
veteran complained of weight loss.  He had a past history of 
a heart attack in approximately 1962.  X-ray and chest 
examination revealed chronic bronchitis and probable early 
emphysema.  The veteran was told to discontinue smoking 
immediately, and he was to be seen in two weeks for follow-
up.

An August 1975 private medical report provides that physical 
examination of the veteran resulted in a diagnosis of 
herniated disc - lumbar spine, peripheral vascular 
inefficiency, and foreign body (bullet) - lower back.  

In April 1976 correspondence to another physician, a private 
medical doctor stated that the veteran had a history of 
myocardial infarction several years earlier and intermittent 
periods of angina.  Attached records show that the veteran 
was hospitalized for three days that month, and had been on 
long-term anti-coagulant therapy.  The report of an coronary 
arteriogram report provides a diagnosis of coronary artery 
disease, good ventricular function.  

A July 1976 statement from Maintenance & Equipment 
Contractors, Inc., provides that the veteran had been 
employed by the firm for several years until he developed 
unspecified disabilities that prevented him from working.  

The discharge summary report for a period of private 
psychiatric hospitalization in November 1977 reveals a 
diagnosis of atherosclerotic cardiovascular disease.  

A VA discharge summary report for a period of hospitalization 
in April and May 1987 provides that the veteran's chief 
complaint was memory loss, and he underwent psychiatric 
treatment.  The Axis III diagnosis was arteriosclerotic 
cardiovascular disease with hypertension, controlled.  The 
veteran was to resume follow-up in the Cardiology Clinic.  

The report of a January 1990 VA examination provides that the 
veteran's complaints included angina pains.  Results of 
physical examination were provided.  The pertinent diagnosis 
was past history of acute myocardial infarction x2 (1961, 
1972), and arteriosclerotic coronary heart disease with 
angina pectoris.  

Legal Analysis

Entitlement to Service Connection for the Cause of the 
Veteran's Death.

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  Taken as a 
whole, the medical evidence of record fails to show that the 
veteran's various service-connected residuals of gunshot 
wounds substantially or materially caused or contributed to 
his terminal heart disease.  A July 1961 VA examination found 
that the bullet did not penetrate the veteran's chest cavity.  
There are no clinical or X-ray findings or competent opinion 
suggesting the veteran's service-connected disabilities 
played any causative role in his developing heart disease, 
nor is there any such evidence indicating any of the service-
connected residuals of gunshot wounds resulted in a worsening 
of his heart disease.  In addition, the Board finds that the 
veteran's heart disease was initially demonstrated too 
remotely from service to be etiologically related to service, 
in the absence of demonstration of continuity of 
symptomatology or competent medical evidence showing such 
relationship.  The veteran's heart condition was not shown by 
service medical records, or any post-service medical evidence 
dated prior to 1961.  The veteran's subsequent private and VA 
treatment records and examination reports fail to link his 
heart disease to his service or to service-connected 
disability.  The evidence does not demonstrate that the 
veteran's service-connected disabilities caused or aggravated 
his fatal cardiac disease.  

The Board recognizes the contentions by the appellant and the 
veteran's daughter that the veteran's death is due to his 
service-connected disabilities.  However, as laypersons, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As a result, their own 
assertions are not probative to the critical issue in this 
case of whether the veteran's service-connected disabilities 
caused or contributed to his death.  The Board also 
recognizes the appellant's assertion that the veteran's 
service resulted in psychiatric problems which contributed to 
his death by causing or aggravating his cardiac disease.  
However, the veteran's psychiatric disorders were not 
service-connected during his lifetime, and the record 
contains no evidence linking them to his service or showing 
that they affected his heart disease.  

Nor does the evidence support the veteran's contentions that 
the bullet in the veteran's body contributed to his death.  
As noted above, the July 1961 VA X-ray determined that the 
bullet did not penetrate the veteran's chest cavity.  The 
remainder of the medical records are negative for any link 
between the bullet and the veteran's heart disease. 

Regarding the appellant's contentions that the veteran was 
entitled to TDIU, the Board notes that a November 1977 Board 
decision and a March 1990 rating decision found that the 
veteran was not unemployable due to service-connected 
disability.  These decisions were supported by the evidence 
of record.  The veteran has submitted no additional competent 
medical evidence to the contrary.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Even if a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.     

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

Based on a thorough review of the evidence, the Board finds 
that appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  Although the veteran's death has not 
been shown to be the result of his own willful misconduct, at 
the time of his death the veteran was not in receipt of 
compensation for a service-connected disability that had been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or that had been so 
rated continuously for a period of not less than 5 years from 
the date of his discharge or other release from active duty.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Similarly, the appellant has failed to show that but for 
receipt by the veteran of military retired or retirement pay, 
or CUE in a rating decision made during his lifetime, he 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  Id.  

In light of the above, the Board finds that the veteran was 
not in receipt of or entitled to receive compensation for any 
service-connected disability rated totally disabling at the 
time of his death, and therefore DIC benefits based on 
38 U.S.C.A. § 1318 may not be paid on his behalf.

The Board notes that much of the evolution of analysis for 
38 U.S.C.A. § 1318 claims occurred after receipt of the 
appellant's claim for DIC benefits.  Generally, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77. In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.


Entitlement to Educational Benefits under Title 38, Chapter 
35

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 
3.807(a) (2002).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under Title 38, Chapter 35, and there is no legal 
entitlement to the benefit.  See Sabonis, supra.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to dependent's educational assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

